                                                               ----           ----~~--~----~----~-------·--------------




AO 2458
                                                                                                                                      uI
                               UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA

                   United States of America                               JUDGMENT IN A CRIMINAL CASE
                              v.                                          (For Offenses Committed On or After November I, I 987)



              Carlos Manuel Zelaya-Vasquez                                Case Number: 3: 19-mj-21096

                                                                          Leila W Morgan
                                                                          Defendant's Attorney


REGISTRATION NO. 83662298
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of '-'V•.. .,.........
                                    ---------------------------~
 D was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section              Nature of Offense                                                              Count Number(s)
8: 1325                      ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 0 Count(s)                                                                dismissed on the motion of the United States.
                ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                          KnME SERVED                               D __________ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant1s economic circumstances.

                                                                     Tuesday, March 5, 2019
                                                                     Date of Imposition of Sentence


Received     i/ 11_~,, (~iJ\
            DUSM
                                                   FILED
                                                                     H   0   BU ROBERTN. BLOCK
                                                   MAR 0 5 2019      UNI 'ED STATES MAGISTRATE JUDGE

                                             CLERK, U.S. DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
Clerk's Office Copy                     BY                        DEPUTY                                              3:19-mj-21096
